Citation Nr: 1813934	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-04 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to special monthly compensation (SMC) in excess of the 38 U.S.C. § 1114(l) rate.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1954 to May 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, following the issuance of the December 2016 statement of the case (SOC), additional pertinent evidence was added to the record (including VA treatment records and a July 2017 VA aid and attendance examination report).  In February 2018, the Veteran's representative (on the Veteran's behalf) submitted a waiver of initial RO consideration for all of the additional evidence added to the record since the December 2016 SOC.  Therefore, the Board is permitted to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2017).

[The Veteran had also initiated an appeal of the denial of service connection for complex partial seizure disorder.  After the Board reopened and remanded that claim in December 2008, an August 2009 rating decision granted service connection for complex partial seizure disorder, now rated as psychomotor epilepsy.  Consequently, this matter is not before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran is service-connected for only one disability (i.e., psychomotor epilepsy), and his need of regular aid and attendance due to that disability has formed the basis of his current award of SMC at the (l) rate under 38 U.S.C. § 1114.

2.  The Veteran's sole service-connected disability of psychomotor epilepsy is not shown to have caused any upper extremity impairment, any lower extremity impairment, any visual impairment, any hearing impairment, or any loss of sphincter control.


CONCLUSION OF LAW

The criteria for SMC in excess of the (l) rate under 38 U.S.C. § 1114 are not met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

SMC is available when, as the result of service-connected disability, a Veteran suffers additional hardships above and beyond those contemplated under the Rating Schedule.  38 U.S.C. § 1114; 38 C.F.R. §§ 3.350, 3.352.  The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  SMC at the (k) rate is the basic level.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).  Higher levels of SMC are at the (l) through (s) rates.  38 U.S.C. §§ 1114(l-s); 38 C.F.R. § 3.350(b-i).

The Veteran currently is in receipt of SMC at the (l) rate.  At issue is whether he is entitled to SMC at an even higher rate.  The only rates higher than (l) are (m), (n), (o), (p), and (r) (as the (s) rate is an aberration in the pattern of increasing compensation as the alphabetical letter progresses and would not provide a higher rate than (l)).  38 U.S.C. § 1114.

SMC at the (l) rate is payable if, as the result of service-connected disability, the Veteran has suffered: (1) anatomical loss or loss of use of both feet; (2) anatomical loss or loss of use of one hand and one foot; (3) blindness in both eyes with visual acuity of 5/200 or less; (4) being permanently bedridden; or (5) being so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).  Concentric contraction of the field of vision beyond 5 degrees in both eyes is the equivalent of 5/200 visual acuity.  38 C.F.R. § 3.350(b).

SMC at the (m) rate is payable if, as the result of service-connected disability, the Veteran has suffered: (1) anatomical loss or loss of use of both hands; (2) anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place; (3) anatomical loss or loss of use of one arm and of one leg at a level, or with complications, preventing natural elbow and knee action with prosthesis in place; (4) blindness in both eyes having only light perception; or (5) blindness in both eyes which results in being so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(m); 38 C.F.R. § 3.350(c).

SMC at the (n) rate is payable if, as the result of service-connected disability, the Veteran has suffered: (1) anatomical loss or loss of use of both arms at a level, or with complications, preventing natural elbow action with prosthesis in place; (2) anatomical loss of both legs so near the hip as to prevent use of a prosthetic appliance; (3) anatomical loss of one arm and one leg so near the shoulder and hip as to prevent use of a prosthetic appliance; or (4) anatomical loss of both eyes or blindness without light perception in both eyes.  38 U.S.C. § 1114(n); 38 C.F.R. § 3.350(d).

SMC at the (o) rate is payable if, as the result of service-connected disability, the Veteran has suffered: (1) anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; (2) when two or more of the rates (l) through (n) are warranted, with no disability being considered twice; (3) bilateral deafness rated at 60 percent or more (when the hearing impairment in either one or both ears is service-connected) in combination with service-connected blindness with bilateral visual acuity 20/200 or less; or (4) service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more (when the hearing impairment in either one or both ears is service-connected) in combination with service-connected blindness of both eyes having only light perception or less.  38 U.S.C. § 1114(o); 38 C.F.R. § 3.350(e)(1).

Through the combination of loss of use of both legs and helplessness, paralysis of both lower extremities together with loss of anal and bladder sphincter control merits payment of SMC at the maximum (o) rate.  38 C.F.R. § 3.350(e)(2).  Loss of sphincter control exists even if incontinence has been overcome.  Id.  Payment of SMC at the maximum (o) rate is also merited for loss of use of two extremities combined with helplessness, to include from absolute deafness and nearly total blindness and from very severe multiple injuries producing total disability outside of useless extremities.  38 C.F.R. § 3.350(e)(4).  Determinations must be based upon separate and distinct disabilities.  38 C.F.R. § 3.350(e)(3).

SMC (p) bumps up the rate assigned under other provisions in half step or whole step increments.  38 U.S.C. § 1114(p); 38 C.F.R. § 3.350(f).  Bump-ups in excess of the (l) rate but in no event higher than the (o) rate are assigned for various combinations involving loss or loss of use of the feet, legs, arms, and/or hands, as well as for various combinations involving blindness and deafness.  38 C.F.R. § 3.350(f)(1-2).  Further, additional disability or disabilities independently ratable at 50 percent or more warrants the assignment of the next highest half step rate.  38 C.F.R. § 3.350(f)(3).  In no event can the rate be higher than (o), however.  Id.

Similarly, additional disability or disabilities independently ratable at 100 percent without consideration of total disability based on individual unemployability warrants the assignment of the next highest whole step rate.  38 C.F.R. § 3.350(f)(4).  In no event can the rate be higher than (o), however.  Id.  The additional disability or disabilities must be separate and distinct as well as involve different anatomical segments or bodily systems from those used to achieve SMC at the (l) through (n) rate or a half step rate.  38 C.F.R. §§ 3.350(f)(3-4).  Finally, the next highest half step or whole step rate is assigned for anatomical loss or loss of use, or a combination of anatomical loss and loss of use, of three extremities.  38 C.F.R. § 3.350(f)(5).

SMC at the (r) rate concerns special aid and attendance.  38 U.S.C. § 1114(r); 38 C.F.R. § 3.350(h).  It is an additional allowance available when not hospitalized at government expense.  38 C.F.R. § 3.350(h).  To qualify under the (r)(1) or the (r)(2) rate, receipt of the (o) rate, the maximum rate under (p), or an intermediate rate between the (n) and (o) rates plus a (k) rate is required.  38 U.S.C. § 1114(r); 38 C.F.R. § 3.350(h).  The need for regular aid and attendance is also required to qualify under the (r)(1) and (r)(2) rates.  Id.  The need for a still higher level of care is further required to qualify under the (r)(2) rate.  Id.  Payment of the additional allowance is made whether the need for regular aid and attendance or a higher level of care formed a partial basis for entitlement to the maximum (o) or (p) rate or is an independent factual determination.  38 C.F.R. § 3.350(h)(1).

To be deemed so helpless as to be in need of regular aid and attendance, there must be at least one of the following: (1) an inability to dress or undress or to keep ordinarily clean and presentable independently; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) an inability to feed independently through loss of coordination of upper extremities or through extreme weakness; (4) an inability to attend to the wants of nature; or (5) incapacity, either physical or mental, that requires care or assistance on a regular basis to protect from hazards or dangers incident in the daily environment.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  Being bedridden also is a proper basis for such a determination.  38 C.F.R. § 3.352(a).  The need does not have to be constant.  Id.

Need of an even higher level of care means that there is a need for personal health-care services provided on a daily basis in the home by a person who is licensed to provide them or who provides them under the regular supervision of a licensed health-care professional.  38 U.S.C. § 1114(r)(2); 38 C.F.R. § 3.352(b)(2).  Personal health-care services include, but are not limited to, physical therapy, administration of injections, placement of indwelling catheters, the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  Id.  A licensed health-care professional includes, but is not limited to, a doctor of medicine or osteopathy, a registered nurse, a practical nurse, or a physical therapist.  Id.

Being under the regular supervision of a licensed health-care professional means that an unlicensed person is following a regimen of personal health-care services prescribed by such professional and that consultation with this professional, whether in person or via telephone, occurs at least once each month to monitor the regimen.  38 C.F.R. § 3.352(b)(3).  A relative or other member of the household is not exempt from the requirement to be a licensed health-care professional or under the regular supervision of one.  38 C.F.R. § 3.352(b)(4).  The aforementioned provisions relating to the need for an even higher level of care are strictly construed.  38 C.F.R. § 3.352(b)(5).  Indeed, the need for such care must be clearly established and the amount of services required on a daily basis must be substantial.  Id.  Without it, hospitalization, nursing home care, or other residential institutional care would be required.  38 U.S.C. § 1114(r)(2); 38 C.F.R. § 3.352(b)(1)(iii).

Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran is service-connected for only one disability:  psychomotor epilepsy, currently rated 100 percent, effective September 17, 2014.  His need of regular aid and attendance due to that disability has formed the basis of his current award of SMC at the (l) rate under 38 U.S.C. § 1114, effective September 17, 2014.

The Veteran filed the current claim for SMC in excess of the 38 U.S.C. § 1114(l) rate in July 2016.

The Veteran's sole service-connected disability of psychomotor epilepsy is not shown to have caused any upper extremity impairment, any lower extremity impairment, any visual impairment, any hearing impairment, or any loss of sphincter control.  There is no evidence of record to indicate that he has any upper extremity impairment at all.  While VA treatment reports of record (as well as statements received from the Veteran and his son) during the period of claim have shown that the Veteran uses a walker to ambulate, that he wears glasses for impaired vision, and that he wears hearing aids for impaired hearing, there is no evidence of record to indicate that any of these conditions are due to, caused by, or the result of the Veteran's service-connected psychomotor epilepsy, and the Veteran has not contended such at any time.  Furthermore, there is no evidence of record to indicate that he has any loss of sphincter control.

At a July 2017 VA aid and attendance examination, it was noted that the Veteran was attended by either his granddaughter or his son at all times (24 hours a day, 7 days a week) to make sure he does not fall due to seizures.  While he did report having bilateral lower extremity muscle weakness, lack of coordination, and being unsteady on his feet (requiring the use of a walker for ambulation), the examiner noted that these factors were related to advanced age.  The Veteran's upper extremity function was noted to be normal.  His best corrected vision was noted to not be at a level of 5/200 or worse in both eyes, and no reports of hearing disability or any loss of sphincter control related to the service-connected disability were noted.

Because it has not been shown that the Veteran has suffered any upper extremity impairment, any lower extremity impairment, any visual impairment, any hearing impairment, or any loss of sphincter control as the result of his sole service-connected disability of psychomotor epilepsy, he is not entitled to SMC at the (m), (n), or (o) rates under 38 U.S.C. § 1114.

In addition, because it has not been shown that the Veteran has suffered any upper extremity impairment, any lower extremity impairment, any visual impairment, or any hearing impairment as the result of his sole service-connected disability of psychomotor epilepsy and because he has no additional independently ratable disabilities, he is not entitled to SMC at the (p) rate under 38 U.S.C. § 1114.

Furthermore, because the Veteran does not meet the threshold requirements of the maximum rate under (p) or of an intermediate rate between the (n) and (o) rates, he is not entitled to SMC at the (r) rate under 38 U.S.C. § 1114, regardless of the level of his need for regular aid and attendance.

SMC rates are determined by statute and are not subject to the Board's discretion, and the Board is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  The Board appreciates the Veteran's reports of the difficulty posed by his service-connected psychomotor epilepsy, but notes that he is in receipt of SMC at the 38 U.S.C. § 1114(l) rate to compensate for this difficulty.

Given the foregoing, the Board finds that the preponderance of the evidence is against the claim for SMC in excess of the (l) rate under 38 U.S.C. § 1114.  There is no doubt to be resolved.

Accordingly, the Board finds that entitlement to SMC in excess of the 38 U.S.C. § 1114(l) rate is not warranted, and the claim is denied.







ORDER

SMC in excess of the 38 U.S.C. § 1114(l) rate is denied.


____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


